DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/30/2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure (IDS) submitted on 9/30/2021 has been considered by the examiner.
Claim Status
Applicant’s amendments in the response filed on 9/30/2021 has been considered by the Examiner. Currently claims 1-20 are pending and claims 1-6, 10-15, and 18-20 have been amended. Applicant’s amendments have obviated the previously filed rejection of claims 2, 3, 6, 11, 12, 15, 19, and 20 under 35 U.S.C 112(a). A complete action on the merits of claims 1-20 follows below. 
Claim Objections
Claim 18 is objected to because of the following informalities:  
claim 18 amend “a secondary electrode of the plurality of electrodes” to recite –a secondary electrode of the plurality of secondary electrodes—or –at least one electrode of the plurality of secondary electrodes—.
  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hettrick (2016/0095535) in view of Gross (2015/0245867).
Regarding claim 1, Hettrick teaches a system comprising a catheter comprising an elongated member configured to be navigated through vasculature of a patient (catheter 102), wherein the elongated member comprises an electrode array (electrode arrays 110, Figs 1A, 1B or electrodes 624, Fig. 6), the electrode array including:
a plurality of primary electrodes spaced apart along the elongated member ([0028] One or more electrodes 110 can apply radiofrequency (RF) energy (monopolar and/or bipolar RF energy) to the vessel V to ablate the nerves), and 
a plurality of secondary electrodes spaced apart along the elongated member ([0028] In other embodiments catheter 102 can include electrodes, transducers or other elements to deliver energy to modulate nerves using other suitable neuromodulation modalities such as pulsed electrical energy, microwave energy, optical energy, 
a console configured to be electrically coupled to the plurality of secondary electrodes, wherein the console is configured to:
generate and deliver a radiofrequency (RF) electric field via at least one primary electrode of the plurality of primary electrodes, wherein the RF energy filed is configured to ablate nerves at or adjacent a target tissue site ([0061] console 64 can include an energy generator (not shown) configured to generate RF energy (e.g., monopolar and/or bipolar RF energy)), and 
generate and deliver a non-ablative electric field via at least one secondary electrode of the plurality of secondary electrodes, wherein the non-ablative electric field  is configured to avoid ablating the nerves at or adjacent the target tissue site ([0025] The controller 104 can then send signals to the first and fourth electrodes 110a and 110d (i.e., the outer electrodes) to apply an electrical stimulus across the target site to stimulate the nerves proximate to the vessel (e.g 20Hz) [0074] Heating effects of electrode-based or transducer-based treatment can include ablation and/or non-ablative alteration or damage (e.g., via sustained heating and/or resistive heating)).
Hettrick does not explicitly disclose generate and deliver the non-ablative electric field via at least one secondary electrode of the plurality of secondary electrodes substantially simultaneously with the RF electric field to at least partially reduce transmission of the RF electric field. 
However, Gross teaches a device within the same field of invention (controlled tissue ablation; catheter 28) comprising primary electrodes that deliver an RF electric 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to generate a non-ablative electric field with an RF electric field simultaneous to at least partially reduce transmission of the RF electric field for the purposes of reducing pain experienced by the user and control the ablation area. 
Regarding claim 2, Hettrick in view of Gross teaches the limitations of claim 1 and Gross provides wherein the console is configured to control the generation and delivery of the non-ablative electric field via the at least one secondary electrode to partially prevent the RF electric field from extending beyond the on-ablative electric field (Fig. 2E; [0258]-[0259]). 
Regarding claim 3, Hettrick in view of Gross teaches the limitations of claim 1 and Gross teaches wherein the console is configured to control the generation and delivery of the non-ablative electric field via the at least one secondary electrode to guide the RF electric field to the nerves at or adjacent the target tissue site by at least 
Regarding claim 4, Hettrick in view of Gross teaches the limitations of claim 1 and wherein the plurality of primary electrodes includes a coupled electrode pair including  a first primary electrode and a second primary electrode proximate one another, and wherein the RF energy field includes a bipolar RF energy field delivered via the first primary electrode and the second primary electrode of the coupled electrode pair ([0028] One or more electrodes 110 can apply radiofrequency (RF) energy (monopolar and/or bipolar RF energy) to the vessel V to ablate the nerves).
Regarding claim 5, Hettrick in view of Gross teaches the limitations of claim 4 and wherein the  coupled electrode pair is a first coupled electrode pair (110a,110b), and wherein the plurality of primary electrodes includes a third primary electrode and a fourth primary electrode (110c, 110d), wherein the plurality of primary electrodes includes a second coupled electrode pair including the second primary electrode and the third primary electrode (110b, 110c), wherein the plurality of primary electrodes includes a third coupled electrode pair including the third primary electrode and the fourth primary electrodes (110c, 110d), wherein the bipolar RF electric field is a first bipolar RF electric field, and wherein the console is configured to deliver the first bipolar RF electric field via the first coupled pair, a second bipolar RF electric field via the second coupled pair, and a third bipolar RF electric field via the third coupled pair ([0028] one or more of the electrode 110 can apply RF energy/bipolar RF energy to the vessel…[0062] the electrodes 624 may deliver power between any desired combination of electrodes in a bipolar fashion). In the bipolar mode each electrode is either (+) or (-). 
Regarding claim 6, Hettrick in view of Gross teaches the limitations of claim 4 and wherein the plurality of secondary electrodes includes a first secondary electrode and a second secondary electrode spaced apart from the first secondary electrode and, wherein the first primary electrode is positioned on the elongated member between the first and secondary electrodes, wherein the non-ablative electric field includes a first non-ablative electric field, and wherein the console is configured to:
 generate and deliver the first non-ablative field via the first secondary electrode; 
generate and deliver a second non-ablative electric field via the secondary electrode; and 
control the generation and delivery of one or both of the first or the second on-ablative electric fields to partially prevent the bipolar RF electric field from extending from extending beyond the first or second on-ablative electric fields (Fig. 2E [0258]-[0259]).
Regarding claim 7, Hettrick in view of Gross teaches the limitations of claim 1 and wherein at least one of the plurality of secondary electrodes differs in at least one electrode characteristic from at least one of the plurality of primary electrodes (since the secondary electrodes are non-ablative their frequency would be different [0025] 20 Hz). 
Regarding claim 8, Hettrick in view of Gross teaches the limitations of claim 1 and wherein the elongated member further comprises a plurality of thermal elements spaced apart from one another, wherein the console is configured to deliver, via the plurality of thermal elements, non-ablative thermal energy, at or below about 45°C, to a 
configured for cryotherapeutic treatment, and can apply cryogenic cooling to the vessel V with a refrigerant e.g., via a balloon catheter that circulates the refrigerant… [0059] the neuromodulation assembly 620 can include other types of therapeutic elements that provide neuromodulation therapy using various modalities such as cryotherapeutic cooling…[0110] Sufficient energy should be delivered to or heat removed from the target renal nerves to modulate the target renal nerves without excessively cooling or heating the vessel wall to the extent that the wall is frozen).
	While Hettrick provides for a thermal element (balloon) , it is silent about specifically teaching thermal elements spaced apart from one another . However, it would have been obvious to one of ordinary skill in the art to have modified the catheter to include more than one thermal element spaced apart for the purposes of controlling the treatment and therapy in the target area. Further evidence by Turovskiy  (2012/0130359) provides for a renal neuromodulation cryotherapeutic device comprising thermal elements that are spaced apart (balloons in Figs 23A-24B).
Regarding claim 9, Hettrick in view of Gross teaches the limitations of claim 1 and , wherein tissue adjacent the target tissue site includes injected electrically conductive material or injected electrically insulative material, and wherein the injected electrically conductive material or injected electrically insulative material causes a substantially uniform local impedance field at or adjacent the target tissue site ([0075] Neuromodulation using chemical-based treatment can include delivering one or more chemicals to tissue at a treatment location in a manner that modulates neural function. 
Regarding claim 10, Hettrick teaches a method comprising: controlling by a processor, a medical device to generate and deliver a radiofrequency (RF) electric field via at least one primary electrode of a plurality of primary electrodes of an electrode array positioned on an elongated member of a catheter, wherein the RF electric field is configured to ablate nerves at or adjacent a target tissue site, wherein the electrode array includes: 
the plurality of primary electrodes spaced apart along the elongated member ([0028] One or more electrodes 110 can apply radiofrequency (RF) energy (monopolar and/or bipolar RF energy) to the vessel V to ablate the nerves), and 
a plurality of secondary electrodes spaced apart along the elongated member ([0028] In other embodiments catheter 102 can include electrodes, transducers or other elements to deliver energy to modulate nerves using other suitable neuromodulation modalities such as pulsed electrical energy, microwave energy, optical energy, ultrasound energy , HIFU, direct heat energy, radiation and/or other suitable energy), and 
controlling by the processor, the medical device to generate and deliver a non-ablative electric field via at least one secondary electrode of the plurality of secondary ablation and/or non-ablative alteration or damage (e.g., via sustained heating and/or resistive heating)).
Hettrick is silent about explicitly teaching generate and deliver the non-ablative electric field via at least one secondary electrode of the plurality of secondary electrodes substantially simultaneously with the RF electric field to at least partially reduce transmission of the RF electric field. 
However, Gross teaches a device within the same field of invention (controlled tissue ablation; catheter 28) comprising primary electrodes that deliver an RF electric field (one or more electrodes 24 [0242]), secondary electrodes that deliver a non-ablative electric field (electrode units 22 provide for a non-ablative blocking current and excitatory current which is also non-ablative [0249]), whereby the non-RF electric field and the RF electric field are delivered simultaneously ([0258] application of the non-ablative blocking current during the application of the ablative energy ) to reduce transmission of the RF electric field ([0258] electrode units 22a and 22b initiate induced action potentials by applying the excitatory current and action potentials are at least in part blocked from propagating past lesion 62 in the nerve tissue, Fig. 2E ).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to generate a non-ablative electric field with 
Claim 11 recites the same limitations of claim 2 as previously rejected above.
Claim 12 recites the same limitations of claim 3 as previously rejected above. 
Claim 13 recites the same limitations of claim 4 as previously rejected above. 
Claim 14 recites the same limitations of claim 5 as previously rejected above. 
Claim 15 recites the same limitations of claim 6 as previously rejected above. 
Claim 16 recites the same limitations of claim 8 as previously rejected above. 
Claim 17 recites the same limitations of claim 9 as previously rejected above. 
Regarding claim 18, Hettrick teaches a system (catheter 102 including electrode arrays 110, Figs 1A, 1B or electrodes 624, Fig. 6), comprising:
a plurality of primary electrodes ([0028] One or more electrodes 110 can apply radiofrequency (RF) energy (monopolar and/or bipolar RF energy) to the vessel V to ablate the nerves);
a plurality of secondary electrodes ([0028] In other embodiments catheter 102 can include electrodes, transducers or other elements to deliver energy to modulate nerves using other suitable neuromodulation modalities such as pulsed electrical energy, microwave energy, optical energy, ultrasound energy , HIFU, direct heat energy, radiation and/or other suitable energy); and 
a console configured to be coupled to the plurality of primary electrodes and the plurality of second electrodes and configured to:

generate and deliver a non-ablative electric field via secondary electrode of the plurality of electrodes, wherein the non-ablative electric field is configured to avoid ablating the nerves at or adjacent the target tissue site ([0025] The controller 104 can then send signals to the first and fourth electrodes 110a and 110d (i.e., the outer electrodes) to apply an electrical stimulus across the target site to stimulate the nerves proximate to the vessel (e.g 20Hz) [0074] Heating effects of electrode-based or transducer-based treatment can include ablation and/or non-ablative alteration or damage (e.g., via sustained heating and/or resistive heating)). 
Hettrick is silent about explicitly teaching generate and deliver the non-ablative electric field via at least one secondary electrode of the plurality of secondary electrodes substantially simultaneously with the RF electric field to at least partially reduce transmission of the RF electric field. 
However, Gross teaches a device within the same field of invention (controlled tissue ablation; catheter 28) comprising primary electrodes that deliver an RF electric field (one or more electrodes 24 [0242]), secondary electrodes that deliver a non-ablative electric field (electrode units 22 provide for a non-ablative blocking current and excitatory current which is also non-ablative [0249]), whereby the non-RF electric field and the RF electric field are delivered simultaneously ([0258] application of the non-
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to generate a non-ablative electric field with an RF electric field simultaneous to at least partially reduce transmission of the RF electric field for the purposes of reducing pain experienced by the user and control the ablation area. 
Claim 19 recites the same limitations of claim 2 as previously rejected above.
Claim 20 recites the same limitations of claim 3 as previously rejected above. 
Response to Arguments
Applicant's arguments filed 9/30/2021 have been fully considered and are persuasive. The Examiner agrees with the Applicant that Hettrick does not explicitly teach delivering non-ablative electric field substantially simultaneously with the RF electric field to at least partially reduce transmission of the RF electric field. 
Upon further consideration of the claims and in view of Applicant’ s amendments a new grounds of rejection is set forth over Hettrick (2016/0095535) in view of Gross (2015/0245867).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Demarais (2006/0235474) in Fig. 9 teaches delivering a first bipolar electric field (312a, 312b) and a second bipolar electric field (330a, 330b) simultaneously and teaches in [0054] overlapping electric fields may reduce a risk of undesirable damage to non-target tissues, while locally providing an induced electric field of sufficient magnitude to achieve desired neuromodulation. 
Matsui (2017/0035402) similarly teaches in [0037] two electric fields can cancel each other out to reduce unnecessary leakage electric field. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASAMIN EKRAMI whose telephone number is (571)272-9803. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne M. Hoffman can be reached on (303) 297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/Y.E/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794